Curia.

We are not aware that we have denied costs for any part of the papers when actually made out under these circumstances; though we have held, that in like cases, where they were in fact consolidated, they should not he taxed as separate sets.(a) It is competent, though not necessary, to come here upon distinct papers; and we allow them to be taxed in this instance: but we wish the bar to understand, that this will not be done hereafter in the like cases. Here arc the same plaintiff, the same lessors, and, though different defendants, the same attorneys in all the causes : and the same motion is made in each, on the same grounds, and the causes of the motions arose at the same time. One set óf papers would, in truth, have answered every purpose; and, in future, no more will be taxed.
Rule accordingly.

 Vid. Jackson v. Gafnaey, (3 Cowen’s Rep. 385 :) Jackson v. Keller, (18 John. Rep. 310 ;) and Boyce v. Thompson, (20 id. 274.)